ORDER
FERNANDO J. JIMENEZ of WEST NEW YORK, who was admitted to the bar of this State in 1999, having been determined to be guilty of mail fraud conspiracy, in violation of 18 U.S.C.A. 371, and mail fraud, in violating of 18 U.S.C.A. 1341 and (2), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), FERNANDO J. JIMENEZ is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that FERNANDO J. JIMENEZ be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that FERNANDO J. JIMENEZ comply with Rule 1:20-20 dealing with suspended attorneys.